



DATED: 16th January, 2008


EBET LIMITED
(“eBet”)


and


OCTAVIAN INTERNATIONAL LIMITED
(“Octavian”)


DEED OF AGREEMENT
to restructure and resolve the status of
outstanding debts and other liabilities


--------------------------------------------------------------------------------



This Agreement is made on 16th January, 2008



PARTIES:
EBET LIMITED (ACN 056 210 778) of Suite 13, 112-118 Talavera Road, North Ryde
NSW 2113 Australia (“eBet”);



OCTAVIAN INTERNATIONAL LIMITED incorporated in the United Kingdom (Company No.
04185988) of Bury House, 1-3 Bury Street, Guildford, Surrey GU2 4AW, UK
(“Octavian”).


RECITALS:


A.
eBet and Octavian have decided not to proceed with eBet’s proposed acquisition
of Octavian.



B.
Octavian has elected to be acquired by PacificNet Inc of the USA.



C.
eBet and Octavian entered into a letter agreement on 11th January 2008 (the
"Letter") dealing with the outstanding debt owed by Octavian to eBet and the
related charge granted by Octavian to eBet over its intellectual property.



D.
The Letter requires agreement to be reached on various matters connected with
the Loan Agreement and the Charge.



E.
This Agreement sets out the terms and conditions of such agreement on all
outstanding issues between eBet and Octavian.



1.
DEFINITIONS AND INTERPRETATION



1.1
In this Agreement:



Business Day has the same meaning as in the Charge.


Charge means the deed of charge dated 15 August, 2007 as referred to in recital
C.


Charged Property has the same meaning as in the Charge.


Event of Default has the same meaning as in the Charge.


Facility has the same meaning as in the Loan Agreement.


Loan Agreement means the loan agreement dated 20 June, 2007 made between eBet
(as lender) and Octavian (as borrower).


Officer has the same meaning as in the Charge.


Project Status Report means the report on work undertaken on a proposed
replacement machine monitoring systems for Odyssey to be set out at Schedule 2.
 
Page 2 of 13

--------------------------------------------------------------------------------


 
Reconciliation Amount means the sum of US$173,722.53, as set out in paragraph 10
of the Letter and Schedule 1, Part B.


Secured Moneys has the meaning given to that term in clause 3.1(a).


Secured Obligations has the same meaning as in the Charge.


Standstill Period has the same meaning as in the Charge.


Transaction Documents has the same meaning as in the Charge, and includes the
Letter, this Agreement when executed, and any document or agreement so
stipulated in this Agreement.


1.2 Interpretation


In this Agreement, unless the contrary intention appears:



 
(a)
a document (including this Agreement) includes any variation or replacement of
it;




 
(b)
a clause, Schedule, Annexure, Attachment or Exhibit is a reference to a clause
in, or a Schedule, Annexure, Attachment or Exhibit to, this Agreement.




 
(c)
a statute, ordinance, code or other law, includes regulations and other
instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;




 
(d)
law includes common law, principles of equity, and laws made by parliament
(including regulations and other instruments under them, and consolidations,
amendments, re-enactments or replacements of any of them);




 
(e)
the singular includes the plural and vice versa;




 
(f)
the word ‘person’ includes an individual, a firm, a body corporate, a
partnership, joint venture, an unincorporated body or association, or any
government agency;




 
(g)
a particular person includes a reference to the person’s executors,
administrators, successors and substitutes (including, persons taking by
novation) and assigns;




 
(h)
a period of time that dates from a given day or the day of an act or event is to
be calculated exclusive of that day;




 
(i)
the words ‘include’, ‘including’, ‘for example’ or ‘such as’ are not to be
interpreted as words of limitation, and when such words introduce an example,
they do not limit the meaning of the words to which the example relates, or to
examples of a similar kind.


Page 3 of 13

--------------------------------------------------------------------------------



1.3 NOT USED


1.4 Conflicts


In the event of a conflict between the provisions of (a) the Letter and this
Agreement and (b) the Transaction Documents, the provisions of the Letter and
this Agreement will prevail (in that order as between the Letter and this
Agreement). The provisions of the Charge prevail over all other Transaction
Documents.


2. TERMS OF THE LETTER


2.1
Further to the terms of the Letter, eBet hereby agrees for the duration of the
period commencing with the date of this Agreement and ending on 30 June 2008
(the "Extension Period").




 
(i)
to waive the default potentially arising in connection with the breach by
Octavian of clause 4.2 of the Loan Agreement;




 
(iI)
not to take steps to create an Event of Default in connection with the default
referred to at clause 2.1(i) during the Extension Period;




 
(iii)
to waive all rights arising from the default referred to at clause 2.1(i)
pursuant to the Loan Agreement, the Charge or otherwise during the Extension
Period;




 
(iv)
that the Facility has not been cancelled; and




 
(v)
that the Loan and Interest accrued thereon are not immediately due and payable.



3. VARIATIONS TO LOAN AGREEMENT


3.1
Octavian and eBet agree that the Loan Agreement is varied as follows:




               (a)       clause1.1 -
in the definition of “Facility Period”, delete words “the first to occur ... and
31 December 2007” and substitute “30 June 2008, with no further extension”;

 

 
-
in the definition of "Secured Moneys", add the following wording at the end of
the clause "and the reconciliation amount of US$141,707.29, financing costs
incurred pursuant to clause 4.1(d) and payments due in respect of trademarks
under clause 6.3 of the agreement between the Lender and the Borrower dated 9
January 2007, being AUS$158,641.59 and any outstanding amounts agreed by the
Borrower or determined as being due to the Lender under the Flatpack Sale and
Distribution Agreement dated 26 January 2007".,

 
Page 4 of 13

--------------------------------------------------------------------------------


 

                (b)       clause 4 -
the insertion of new clauses 4.4 to 4.6 to read as follows:




 
“4.4
The Lender and the Borrower acknowledge that the Borrower is seeking to complete
a capital raising in an amount of approximately US$5,000,000 as soon as possible
(the "Initial Raising") and in connection with the Initial Raising the Borrower
undertakes to the Lender:




 
(a)
notify the Lender as soon as reasonably practicable after the Initial Raising
has been completed and provide the Lender with details of the amount of the
Initial Raising;




 
(b)
to ensure that no monies from the Initial Raising or any other source are paid
to or retained by Harmen Brenninkmeijer (other than normal salary and expense
payments) or any entity controlled by Harmen Brenninkmeijer whilst any Secured
Monies remain outstanding ; and




 
(c)
to ensure that at least 10% of the Initial Raising is paid to the Lender as soon
as practicable after the funds from the Initial Raising are available to either
Harmen Brenninkmeijer and/or the Borrower.




 
4.5
The Borrower notifies the Lender that it is seeking to complete a further
capital raising after the Initial Raising of an amount in excess of
US$15,000,000, and it is intended that such further capital raising be completed
during March or April 2008 (the "Further Raising"). The Borrower undertakes to
the Lender to use funds from the Further Raising to repay all Secured Moneys
owing to the Lender pursuant to the Loan Agreement (as amended).

 
Page 5 of 13

--------------------------------------------------------------------------------


 

 
4.6
Nothing in clauses 4.4 or 4.5 shall operate as a representation or warranty by
the Borrower to the Lender regarding the terms of (including the amounts),
and/or completion of, either of the proposed Initial Raising or Further Raising.
”



3.2
Octavian and eBet acknowledge that:




 
(a)
the Charge has been amended as set out in paragraph 8 of the Letter (relating to
the Standstill Period);




 
(b)
the Loan Agreement has been amended as set out in paragraphs:



(i) 7. (a) (definition of Interest Rate);


(ii) 7. (b) (definition of Facility Period); and


(iii) 7.1 (c) (amount drawn down)


of the Letter; and
 

 
(c)
clause 4.1 of the Loan Agreement is now subject to the payment of interest
provisions set out in paragraph 9 of the Letter.



4. RECONCILIATION AND RE-FINANCING AMOUNTS AND ORDER OF PAYMENT


4.1
The parties acknowledge and agree that:




 
(a)
eBet has been required to refinance current banking facilities with St. George
bank Ltd., and they will be taken over by MFS Causeway Financial Services Pty.
Limited ACN 108 248782 .




 
(b)
this financing will result in additional costs to eBet in the form of fees,
stamp duty, legal costs, additional interest and other items;




 
(c)
as a sign of good faith, eBet will assume responsibility for 25% of those costs
associated with sub clauses (a) & (b) above;

 
Page 6 of 13

--------------------------------------------------------------------------------


 

 
(d)
Octavian is responsible for payment of the remaining 75% of those costs
associated with sub clauses (a) and (b) above, such amount being AUS$158,641.59
as set out in Schedule 1, Part C; and




 
(e)
the Reconciliation Amount and the sum payable pursuant to clause 4.1(d) above
shall be due and payable by Octavian to eBet by the earlier to occur of 30 days
from the date of this Agreement and completion of the Initial Raising referred
at clause 3.1(b). After the due date for payment, any unpaid portion of the
Reconciliation Amount only shall attract interest at the Interest Rate as
defined in the Loan Agreement (provided that Octavian has on such date received
a valid invoice in respect of such costs).



4.2
Payment of funds by Octavian to repay the Secured Moneys shall be applied by
eBet as follows:




 
(a)
first, in satisfying all sums due in respect of the financing costs referred to
at clause 4.1(d) above, being AUS$158,641.59;




 
(b)
second, in satisfying all outstanding sums due in respect of the Reconciliation
Amount being US$173,722.53;




 
(c)
third, in satisfying the amount of AUS$825,000.00 of the Loan (together with all
unpaid interest accrued thereon);

 

 
(d)
fourth, in satisfying any sums agreed by Octavian or determined as being due to
eBet under the Flatpack Sale and Distribution Agreement dated 26 January 2007;




(e)
fifth, in satisfying all outstanding amounts due in respect of the trademarks
pursuant to clause 6.3 below; and




(f)
sixth, in satisfying all outstanding amounts of the Loan (together with all
unpaid interest accrued thereon).

 
5. NON PURCHASE OF OCTAVIAN


5.1
The parties agree not to take any action against each other in respect of the
discontinuance of proposed purchase by eBet of 100% of the issued share capital
of Octavian.



5.2
Accordingly, except for the issues addressed in this Agreement, the parties
release and discharge each other from and against all actions, claims,
proceedings and other liabilities that have arisen in the period up to the date
of this Agreement (whether directly or indirectly and whether or not known or
disclosed) from the failed sale and purchase of 100% of the issued share capital
of Octavian.

 
Page 7 of 13

--------------------------------------------------------------------------------


 
 

6.
OCTAVIAN EQUIPMENT AND INTELLECTUAL PROPERTY



6.1
eBet is currently holding 4 Liberty gaming machines, an ExtraCash sign and
associated equipment at its warehouse in North Ryde (all the property of
Octavian), which it cannot use.



6.2
As a sign of good faith, eBet will, at its own cost, arrange for the return of
this equipment to Octavian.



6.3
Octavian acknowledges that eBet has registered the name "Octavian" as a
trademark in the jurisdictions set out in column 1 of the table in Schedule 1,
Part A (the "Trademarks") and incurred the costs set out in column 2 of the
table in Schedule 1 (the "Costs"). eBet hereby undertakes to Octavian to
transfer the Trademarks to Octavian within 5 Business Days following the date of
this Agreement and as consideration for this transfer, Octavian undertakes to
eBet to pay to eBet an amount equal to the total of the costs set out in column
2 of the table in Schedule 1, Part A on or before 30 June 2008.



6.4
eBet undertakes to Octavian to do all such acts and things necessary (subject to
the payment by Octavian of eBets’s reasonable costs) to give effect to the
undertaking given at clause 6.3.



7.
OCTAVIAN UNDERTAKINGS



7.1
Octavian undertakes with eBet:



(a)
to provide eBet with copies of the following:




(i)
Octavian’s monthly profit and loss account;




 
(ii)
Octavian’s balance sheet as at the last day of each calendar month;




 
(iii)
Octavian’s monthly cashflows



within 20 Business Days after the end of each calendar month; and



 
(iv)
the audited accounts as and when the same are filed with the Register of
Companies.




(b)
not to give security over the Charged Property to any other person;



The obligations in sub-clauses (a) and (b) above continue until full and final
payment of the Secured Moneys and discharge of the other Secured Obligations.
Octavian may elect to provide this information through its data room with MFS,
provided eBet has continuing access to this material. If it so elects, Octavian
must ensure that all the information in the data room is kept up to date.
 
Page 8 of 13

--------------------------------------------------------------------------------


 
7.2
eBet undertakes to Octavian to keep all information provided under clause
7.1(a)(i) to (iii) confidential and to use such information only for the purpose
of reviewing the financial position of Octavian, provided that eBet shall be
permitted to disclose the information to any party to whom information may be
disclosed by eBet pursuant to the Loan Agreement and/or the Charge (but no other
party without Octavian's prior written consent) and the obligations of this
clause 7.2 shall not apply to any information already in the public domain
(other than by a breach by eBet or MFS of this clause or any other
confidentiality obligation owed to Octavian).



7.3
Octavian will ensure that all outstanding contracts entered into by its
personnel in the name of Octavian Global Technologies Limited (ACN 056 210 778)
are either terminated in accordance with their terms or novated to Octavian as
soon as possible after the date of this Agreement.



7.4
Octavian advises that it has or will shortly commission an independent valuation
of the Intellectual Property Rights comprised in the Charged Property, and
undertakes to provide eBet with a copy upon receipt.



7.5
Octavian undertakes to eBet to ensure that all Intellectual Property Rights
deposited with the Software Escrow Agent in or about October, 2007 are brought
up to date as soon as practicable after the date of this Agreement, and
thereafter kept materially complete, up to date and in full working order on an
ongoing basis while the Secured Moneys remain outstanding.



7.6
Octavian will provide eBet with all information reasonably required by eBet in
respect of the 218 Mavericks owned by eBet which Octavian has placed into the
Latin America market. Octavian consents to eBet endeavouring to place the
remaining 32 Mavericks which it owns into the Asian market, on terms to be
agreed.

   

7.7
Each party undertakes to the other to use its reasonable endeavours in good
faith to enter into a binding agreement with the other by no later than 31
January 2008, whereby:




 
(a)
eBet is appointed as Octavian's non-exclusive distributor in the Asia/Pacific
area (excluding Japan, China and India) of products comprised in, or derived
from, the Charged Property;




 
(b)
Octavian is appointed as non-exclusive distributor of eBet's gaming system
products in Central and South America, Eastern Europe and CIS;




 
(c)
eBet is appointed as Octavian's non-exclusive distributor of Logismos table
management products in the Asia area (excluding Japan, China and India) with
effect from the date when Octavian's appointment as Logismos' distributor comes
into effect.

 
Page 9 of 13

--------------------------------------------------------------------------------


 
These appointments shall include other required terms to be agreed, including in
relation to 7.7(c), terms relating to price structure and competition (subject
to compliance with all applicable law and regulation).
 
7.8
Octavian agrees not to have any further discussions or other communication or
contact with employees or representatives of Odyssey Gaming Limited (ACN 074 735
452) (or any of its subsidiaries or related companies) in relation to the
introduction of gaming system products into the Queensland gaming market, nor to
undertake any further work on the proposed machine monitoring system for
Odyssey, while any Secured Moneys remain outstanding. The terms of a Project
Status Report (summarising the work undertaken to date on the proposed
replacement machine monitoring system for Odyssey) is to be prepared and sent to
eBet on or before 31 January 2008.

 
8.
STANDSTILL PERIOD




 
Octavian and eBet acknowledge and agree that, as at the date of this Agreement,
a Standstill Period has not commenced and that no Standstill Period has come
into existence.




9.
GENERAL

 

9.1
NOT USED




9.2
Octavian to bear cost

 
Any thing which must be done by Octavian under this Agreement is to be done at
the cost of Octavian.



9.3
Notices

 
(a)
Any notice or other communication, including any request, demand, consent or
approval, to or by a party under or in connection with this Agreement:

 

 
(i)
must be in legible writing and in English addressed as shown below:

 

 
(ii)
if to the eBet:

 
Address:
Unit 13
112 – 118 Talavera Road
North Ryde NSW 2113
AUSTRALIA
Facsimile:
+61 2 8817 4770
Attention:
Tony Toohey


 
Page 10 of 13

--------------------------------------------------------------------------------


 

(A)  if to Octavian:

 
Address:
Bury House, 1-3 Bury Street
Guildford Surrey GU2 4AW UK
Facsimile:
+44 1483 543 540
Attention:
Harmen Brenninkmeijer/Hans Zeidler



 or as specified to the sender by either party by notice;



(iii)
must be signed by an Officer of the sender or under the common seal of the
sender;

 

(iv)
is regarded as being given by the sender and received by the addressee:

 

(A)
if by delivery in person, when delivered to the addressee;

 

 
(B)
if by post, 7 days from and including the date of postage; or

 

(C)
if by facsimile transmission, whether or not legibly received, when transmitted
to the addressee, but if the delivery or receipt is on a day which is not a
Business Day or is after 4.00 pm (addressee’s time), it is regarded as received
at 9.00 am on the following Business Day; and

 

 
(v)
 
can be relied upon by the addressee and the addressee is not liable to any other
person for any consequences of that reliance if the addressee believes it to be
genuine, correct and authorised by the sender.

 
(b)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 2 hours after the transmission is received or regarded as
received under Clause 9.3(a)(iii)(C) and informs the sender that it is not
legible.

 
(c)
In this clause 9.3, a reference to an addressee includes a reference to an
addressee’s Officers, agents or employees or any person reasonably believed by
the sender to be an Officer, agent or employee of the addressee.

 
9.4 Governing law and jurisdiction
 
(a)
This Agreement is governed by the laws of the State of New South Wales.

 
(b)
Octavian irrevocably submits to the non-exclusive jurisdiction of the courts of
the State of New South Wales and courts of appeal from them, and appoints
Johnson Winter & Slattery of Level 30, 264 George Street, Sydney NSW Australia
as its agent to accept service of process on its behalf.

 
Page 11 of 13

--------------------------------------------------------------------------------


 

9.5
Prohibition and enforceability

 
(a)
Any provision of, or the application of any provision of, this Agreement which
is prohibited in any jurisdiction is, in that jurisdiction, ineffective only to
the extent of that prohibition.

 
(b)
Any provision of, or the application of any provision of, this Agreement which
is void, illegal or unenforceable in any jurisdiction does not affect the
validity, legality or enforceability of that provision in any other
jurisdiction, or of the remaining provisions in that or any other jurisdiction.

 

9.6
Waivers

 
(a)
Waiver of any right arising from a breach of this Agreement or of any power
arising upon default under this Agreement or upon the occurrence of an Event of
Default, must be in writing and signed by the party granting the waiver.

 
(b)
Except as set out otherwise herein, a failure or delay in exercise, or partial
exercise, of:




 
(i)
a right arising from a breach of this Agreement or the occurrence of an Event of
Default; or

 

 
(ii)
a power created or arising upon default under this Agreement or upon the
occurrence of an Event of Default,

 
does not result in a waiver of that right or power.


(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or power arising from a breach of this Agreement or on a default under
this Agreement or on the occurrence of an Event of Default as constituting a
waiver of that right or power.

 
(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right or power by that other party.

 

(e)
This clause 9.6 may not itself be waived except by writing.

 

9.7
Variation

 
(a)
A variation of any term of this Agreement must be in writing and signed by the
parties.



(b)
This Agreement (and the Letter as noted in paragraph 12 of the Letter) is
supplementary to the Agreement and Charge.




9.8
Cumulative Rights

 
The powers conferred by this Agreement are cumulative and do not exclude any
other right, power, authority, discretion or remedy of eBet.
 
Page 12 of 13

--------------------------------------------------------------------------------


 

9.9
Assignment

 
(a)
Subject to any Transaction Document, eBet may assign its rights under this
Agreement, without the consent of Octavian, where required to do so by one of
its financiers which is a financial institution (subject to the production of
evidence of the same). Otherwise, assignment may only take place with the prior
written consent of Octavian.

 
(b)
Octavian must not assign any of its rights under this Agreement without the
prior written consent of eBet.

 

9.10
Further assurances

 
Octavian must execute any document and take any other action required by eBet to
give effect to this Agreement and to give effect to the transactions the subject
of this Agreement.

Page 13 of 13

--------------------------------------------------------------------------------


 
EXECUTED AS A DEED



SIGNED AS A DEED by
OCTAVIAN INTERNATIONAL LIMITED
by its duly authorised officers:
)
)
)
             
Director
 
Director/Secretary
           
Name (please print)
 
Name (please print)



SIGNED, SEALED AND DELIVERED by
EBET LIMITED
(ACN 056 210 778)
in accordance with section 127 of the Corporations Act:
)
)
)
)
)
 
 
 
   
Director
 
Director
 
ANTHONY TOOHEY
 
 
 
IAN JAMES
Name (please print)
 
Name (please print)




--------------------------------------------------------------------------------


 